Citation Nr: 0208852	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent disability evaluation.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1969 to August 1970, including 13 months service in 
the Republic of Vietnam.  His awards and decorations include 
the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision of June 2000 made by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which increased the rating for the 
veteran's  service-connected PTSD from noncompensable to 30 
percent disabling.  

Other issue

During the hearing on appeal in May 2002, the veteran and his 
representative argued that a total disability rating based on 
individual unemployability (TDIU) should be considered.  The 
Board observes in passing that PTSD is the veteran's only 
service-connected disability.  The matter of entitlement to 
TDIU  has not been adjudicated by the RO and is therefore not 
on appeal.  That issue is referred to the RO for any 
necessary action.  


FINDING OF FACT

The veteran's service-connected PTSD, which is manifest by 
sadness, crying spells, anger and difficulty in 
concentration, produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of memory, disturbances of motivation 
and mood, with difficulty in establishing effective work and 
social relationships.  



CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of 30 
percent for PTSD based on increasing symptomatology.  

In the interest of clarity, the Board will first determine 
whether additional development is required prior to its 
evaluation of the issue on appeal.  The Board will then 
review the law and pertinent VA regulations as well as the 
relevant medical and other evidence, and conclude with an 
analysis of the issue on appeal.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the August 2000 statement of the 
case (SOC).  The impact of the VCAA on his claim was 
explained to him in a supplemental statement of the case 
(SSOC) in April 2001.  

During the video conference hearing in May 2002, the veteran 
and his representative indicated that they had additional 
evidence to submit.  The referenced evidence (two separate 
packets) was received by the Board in June 2002.  
The veteran and his accredited representative have not 
pointed to any additional evidence which is available but not 
obtained.  Further, the undersigned inquired at the May 2002 
hearing if the veteran was satisfied that everything had been 
covered during the hearing.  The veteran responded 
affirmatively.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board cannot think of any evidence 
not of record which might be useful in deciding this claim, 
and the veteran and his representative have pointed to no 
such evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted several statements, 
all of which are of record and have been considered.  As 
noted above, through his representative he has recently 
considered two packets of medical evidence, which have been 
added to the file and considered by the Board.  The veteran 
has been accorded the hearing he requested.  A transcript of 
his hearing testimony has been added to his claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001).

Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  The schedular criteria are as 
follows:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  

However, the Board further observes that, where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As noted above, the veteran served in combat in Vietnam.

The veteran's initial psychiatric consultation was at a VA 
medical facility in May 1993.  The veteran gave a history, in 
addition to his military service, of graduating from college 
and working in sales for many years.  The veteran reported 
symptoms which included sadness, anger and nightmares.  
Diagnoses included major depression and PTSD.  GAF was 80. 

In a July 1993 RO rating decision, service connection was 
granted for PTSD and a noncompensable disability rating was 
assigned.  There is no relevant evidence for 
Several years thereafter.

VA outpatient treatment reports include an October 1999 entry 
when it was noted that the veteran had a four year college 
degree with a business major; that his longest single job was 
six years; and that he had been fired from his last job, 
which had lasted 14 months, four weeks earlier.  He had 
recently been hired somewhere else.  The veteran described 
himself as being skilled at what he does.  The veteran's 
activities included hunting, yard work, cooking, live 
theater, movies and occasional church attendance.  

In December 1999 the veteran described his mood as improved 
on medication; that he was working; and that his job was 
going well.  He was described as friendly, cooperative, and 
organized.  

In March 2000, the veteran requested an increased disability 
rating for PTSD.
A VA examination was scheduled in May 2000.  The examining 
physician initially noted that, although the 1993 examination 
report had indicated the existence of major depression as 
well as PTSD, from a review of the file the diagnosis was 
strictly PTSD.  

The veteran stated that he had been fired from several jobs 
because of his confrontational, argumentative behavior.  The 
veteran was presently working 3/4 time.  He was divorced and 
lived alone.  He reported feelings of anger, periods of 
sadness and nightmares about Vietnam.  After interviewing the 
veteran, the examiner assigned a GAF of 50.  

On VA examination in March 2001, the examiner referenced a 
report from a psychological assessment which reflected that 
the veteran was spontaneous and articulate; that he was 
neatly dressed; that he was pleasant, cooperative and showed 
a high degree of civility; and that he made comfortable eye 
contact and appeared euthymic.  A GAF score of 50 was 
recorded as part of the psychological assessment.  

The examiner in March 2001 indicated that he had previously 
examined the veteran in May 2000 and that the veteran was 
much as he appeared on the previous examination.  It was 
noted that the veteran had been divorced for two years; that 
he had continuing episodes of crying and sadness; that he had 
panic attacks a couple times a month; and that occasionally 
he had rage reactions.  The examination report reflects that 
the veteran had no friends.  He attended a VA outpatient 
clinic every three months and received psychological 
counseling almost every week.  He took two medications which 
helped in lowering his anger, but he noted that he still has 
angry episodes, especially if he reads about wrecks or sees 
stories on television, which causes him to start crying.  

During the interview, the veteran appeared at ease, pleasant, 
and friendly, and he related information readily.  His speech 
was normal and his thoughts were organized.  There were no 
signs of delusions or hallucinations and there was no 
manifestation of bizarre behavior, irritation, restlessness, 
fidgeting, or drumming of his hands or shuffling of his feet.  

The diagnosis was PTSD.  The GAF score was 60.  The examiner 
again described the veteran as being much as he had appeared 
on examination in May 2000.  

VA treatment records reflect that in April 2001 it was 
reported that the veteran had been tearful at times during 
the previous two months.  In July 2001, it was noted that the 
veteran's memory was better on a lower dosage of medication, 
but that he had night terrors almost every night with cold 
sweats.  He felt helpless and hopeless at times and work 
aggravated this.  His job was being eliminated.  He was 
described as articulate.  In December 2001, it was reported 
that the veteran's mood was stable.  He had a little 
tearfulness, but not a lot.  Medication was helping reduce 
nightmares.  

In May 2002, a video conference hearing was held before the 
undersigned which the veteran accepted in lieu of a travel 
board hearing at the RO.  The veteran testified that he lived 
with his son in a small apartment; that because of memory 
impairment and difficulty in concentrating he was no longer 
able to sell the long haul trucks which had been quite 
profitable for him; that he did not have contact with 
neighbors; and that he frequently had difficulty sleeping.  
He testified that he had startle reaction to gun firing.  He 
testified that he was not working at present.  He was not 
drawing benefits from the Social Security Administration.  He 
performed odd jobs such as mowing lawns in summer and car 
washing.  

Analysis

The veteran and his representative have contended that his 
PTSD symptomatology warrants an increased disability rating.  
During the May 2002 hearing, the veteran's representative 
suggested the assignment of "at least 70 percent if not 
more".

The objective evidence leads the Board to conclude that the 
veteran does have greater symptomatology than that reflected 
by the currently assigned 30 percent disability rating.  It 
is the judgment of the Board that the objective evidence more 
nearly approximates the criteria required for the assignment 
of an increased disability rating of 50 percent.  For reasons 
which will be expressed in some detail below, the Board has 
concluded that the evidence of record does not demonstrate 
the level of psychiatric severity which would warranted the 
assignment of a 70 percent or higher rating.     

The evidence of record indicates that the veteran's PTSD is 
manifested by symptomatology including anger, depression 
problems with concentration and nightmares.  Although he 
evidently has skills which enable him to make a good living, 
he has difficulty getting along with others at work, which 
has caused him to be fired from a number of jobs.  He 
somewhat isolates himself socially.  After two recent 
psychiatric examinations, the assigned GAF scores were 60, 
which as noted by the Board above are indicative of moderate 
psychiatric problems.  These GAF scores appear to be 
consistent with the disability picture presented both in the 
medical evidence and in the veteran's hearing testimony. 

It is interesting in that connection that the psychological 
assessment described above in dispute included favorable 
findings throughout and yet resulted in a reported GAF score 
of 50, which is defined as indicative of serious symptoms.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

It is the judgment of the Board that the GAF score of 60 by 
the psychiatric examiner who conducted examinations of the 
veteran on two separate occasions some time apart, and went 
in to much greater detail regarding the veteran's history, is 
much more representative of the veteran's psychiatric status, 
than the GAF score of 50 rendered on psychological 
evaluation, when viewed in light of all the evidence.

After having considered the matter, the Board believes that a 
disability rating of 50 percent is warranted for the 
veteran's service-connected PTSD.  It is clear that the 
veteran does not have all of the symptomatology listed, but 
all of the symptomatology is not required.  See 38 C.F.R. 
§ 4.7 (2001).  The evidence indicates that the veteran 
experiences reduced reliability and productivity due to PTSD 
symptoms including impairment of memory, mood disturbances 
and difficulty in establishing effective work and social 
relationships. 

The Board further has determined that symptomatology 
consistent with the assignment of a rating in excess of 50 
percent is not currently demonstrated.  
There are references in the outpatient treatment reports 
which are reflective of some improvement in the veteran's 
psychiatric status, including better memory on reduced 
medication and fewer nightmares following the addition of 
another medication.  Also of significance is the fact that 
the veteran has been able to interact with others well in his 
occupation as a salesman.  Although it appears that this 
ability has degraded somewhat in recent years (see the 
hearing transcript, page 18) there is no indication that he 
cannot perform such employment.  Indeed, his psychiatric 
condition has evidently remained stable in recent years, as 
evidenced by the two recent VA psychiatric examinations and 
VA outpatient treatment reports.  
In addition, although there is no question that the veteran's 
confrontational attitude has something to do with his losing 
jobs, it appears that the economy also had much to do with 
job elimination.  The fact that a veteran is unable to obtain 
employment in depressed economic times does not necessarily 
mean he is incapable of work when conditions improve.  

Regarding social relationships, based on hearing testimony 
and the information in treatment reports it appears the 
veteran has a fairly good relationship with his son with whom 
he lives, and he veteran engage in some relationships with 
others at church and elsewhere.  

In sum, the objective evidence more nearly approximates the 
criteria required for a 50 percent disability rating.  There 
is little evidence of severe pathology consistent with the 
assignment of a 70 percent or higher rating, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene.  

There was some testimony at the May 2002 hearing concerning 
the veteran's usual attire [hearing testimony, pages 14-16].  
Evidently, the veteran and his representative believes that 
because he was dressed in business type clothes for a VA 
psychological evaluation, due to a job interview he had the 
same day, this was used against him [hearing testimony, page 
14].  The Board wishes to make it clear that it accepts the 
veteran's testimony that he ordinarily dresses less formally 
that he did on the day of that VA appointment.  That, 
however, is beside the point.  The schedular criteria refers 
to "neglect of personal appearance and hygiene", not 
formality of dress.  The evidence does not demonstrate that 
the veteran neglects his personal appearance and hygiene 
(e.g. there is no evidence of dirty clothing, body odor, 
unkempt hair and the like), and he does not appear to so 
contend.  

It is true that the veteran demonstrates some difficulty in 
adapting to stressful circumstances and some inability to 
establish and maintain effective relationships, but these 
problems are contemplated in the assignment of a 50 percent 
rating and have been discussed above in that connection.  The 
evidence overall does not indicate "deficiencies in most 
areas" listed in the criteria for a 70 percent rating.

With respect to a 100 percent rating, which as indicated 
above requires profound and dramatic psychiatric pathology 
such as gross impairment in thought processes or 
communication, hallucinations, grossly inappropriate 
behavior, threat of homicidal or suicide, inability to 
maintain even minimal personal hygiene and inability to 
remember one's own name, the evidence does not even hint that 
any of these problems exist.  Although the veteran's 
representative alluded to a 100 percent rating for PTSD 
[hearing transcript, page 19] neither he or the veteran 
referred to any symptoms consistent with the assignment of 
such rating.

In short, for the reasons and bases expressed by the Board 
above, the evidence supports the assignment of an increased 
disability rating of 50 percent.  To that extent, the appeal 
is allowed.  



ORDER

Entitlement to an increased evaluation of 50 percent for 
post-traumatic stress disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

